DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.

Election/Restrictions
Claim 1 is allowable. Claims 9-11, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species I-III, as set forth in the Office action mailed on 01/13/2020, is hereby withdrawn and claims 9-11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 16-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/13/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a voice message from Scott Tulino on 4/23/2021.
The application has been amended as follows: 

1. 	A display panel, comprising: 
a flexible substrate; 
a plurality of thin film transistor structures arranged in an array and on the flexible substrate;
an organic layer located on the plurality of thin film transistor structures; and 
a light-emitting structure located on a side of the organic layer away from the plurality of thin film transistor structures, 
wherein through holes are between adjacent ones of the plurality of thin film transistor structures, each of the through holes penetrates the organic layer and the flexible substrate, the organic layer comprises a plurality of organic layer patterns that are spaced apart from each other by the through holes, and the flexible substrate comprises a plurality of substrate patterns that are spaced apart from each other by the through holes, 
wherein the organic layer covers a first surface of at least one of the plurality of thin film transistor structures away from the flexible substrate, and covers side surfaces of the at least one thin film transistor structure proximate to the corresponding through holes, and 
wherein each of the plurality of thin film transistor structures comprises a semiconductor active layer, an insulation layer, a gate electrode, a gate insulation layer, a ,
wherein the semiconductor active layer, the insulation layer, the gate electrode, the gate insulation layer, the source electrode, and the drain electrode of each thin film transistor structure are surrounded by a corresponding one of the plurality of organic layer patterns and a corresponding one of the plurality of substrate patterns, for each of the plurality of organic layer patterns, the organic layer pattern directly contacts the insulation layer, and the organic layer pattern and the semiconductor active layer are spaced apart by the insulation layer.

16. 	A method for manufacturing a display panel, comprising: 
manufacturing a plurality of thin film transistor structures arranged in an array and on a flexible substrate; 
manufacturing an organic layer on the plurality of thin film transistor structures, wherein the organic layer covers a first surface of at least one of the plurality of thin film transistor structures away from the flexible substrate;
forming through holes between adjacent ones of the plurality of thin film transistor structures, wherein each of the through holes penetrates the organic layer and the flexible substrate, and the organic layer covers side surfaces of the at least one thin film transistor structure proximate to the corresponding through holes; and 
forming a light-emitting structure on a side of the organic layer away from the plurality of thin film transistor structures, wherein the organic layer comprises a plurality of organic layer patterns that are spaced apart from each other by the through holes, and the flexible substrate comprises a plurality of substrate patterns that are spaced apart from each other by the through holes, and 
wherein each of the plurality of thin film transistor structures comprises a semiconductor active layer, an insulation layer, a gate electrode, a gate insulation layer, a source electrode, and a drain electrode, the insulation layer is between the semiconductor active layer and the gate electrode, 
wherein the semiconductor active layer, the insulation layer, the gate electrode, the gate insulation layer, the source electrode, and the drain electrode of each thin film transistor structure are surrounded by a corresponding one of the plurality of organic layer patterns and a corresponding one of the plurality of substrate patterns, for each of the plurality of organic layer patterns, the organic layer pattern directly contacts the insulation layer, and the organic layer pattern and the semiconductor active layer are spaced apart by the insulation layer.

19.	(Canceled)

Allowable Subject Matter
Claims 1-2, 4-18 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Choi (US 2017 /0249886), discloses a display panel, comprising: a flexible substrate (101); a plurality of thin film transistor structures (TFT) arranged in an array and on the flexible substrate; an organic layer (205) located on the plurality of thin film transistor structures; and a light-emitting structure (OLED) located on a side of the organic layer away from the plurality of thin film transistor structures, wherein through holes are between adjacent ones of the plurality of thin film transistor structures, each of the through holes penetrates the organic layer and the flexible substrate, the organic layer comprises a plurality of organic layer patterns that are spaced apart from each other by the through holes, and the flexible substrate comprises a plurality of substrate patterns that are spaced apart from each other by the through holes, wherein the organic layer covers a first surface of at least one of the plurality of thin film transistor structures away from the flexible substrate, and covers side surfaces of the at least one thin film transistor structure proximate to the corresponding through holes, and wherein each of the plurality of thin film transistor structures comprises a 
The prior art of record, Choi (US 2017 /0249), discloses a method for manufacturing a display panel, comprising: manufacturing a plurality of thin film transistor structures (TFT) arranged in an array and on a flexible substrate (101); manufacturing an organic layer (205) on the plurality of thin film transistor structures, wherein the organic layer covers a first surface of at least one of the plurality of thin film transistor structures away from the flexible substrate; forming through holes between adjacent ones of the plurality of thin film transistor structures, wherein each of the through holes penetrates the organic layer and the flexible substrate, and the organic layer covers side surfaces of the at least one thin film transistor structure proximate to the corresponding through holes; and forming a light-emitting structure (OLED) on a side of the organic layer away from the plurality of thin film transistor structures, wherein .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583.  The examiner can normally be reached on M-F 8:00-16:00 Pacific Time. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIH TSUN A CHOU/Examiner, Art Unit 2811